Order affirmed, with costs. Memorandum: The question as to whether or not adequate warning of the approach of the train was given to the decedent is a close one. We cannot say that the trial court was not justified in setting aside the verdict for the plaintiffs as against the weight of the evidence on this issue. All concur. (The order sets aside the verdict of a jury in favor of plaintiffs and grants a new trial, in an action under the Federal Employers’ Liability Act.) Present — Sears, P. J., Crosby, Lewis, Taylor and Dowling, JJ.